Examiner’s Comments
1.	This office action is in response to the application received on 9/4/2020
	Claims 1-20 have been canceled by applicant.
	Claims 21-38 are pending and have been examined on the merits, and now 
allowed.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 21, 31 and 35, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious surgical stapling apparatus; and a surgical buttress, the surgical buttress having a plurality of concentric regions including a first concentric region, a second concentric region extending around the first concentric region, and a third concentric region extending around the second concentric region, and a therapeutic coating disposed on at least a portion of the first or second concentric regions, the third concentric region free of the therapeutic coating.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/14/2022